Bleckley, Judge.
1. Where the cause of action is the seizure of the plaintiff’s property under an execution against a third person, the right of action accrues at the time of the seizure, and the suit must be commenced within four years thereafter, or it will *196be barred. Code, §§ 3026, 3059. See 12 Ga. 311, for same analogy.
2. The owner of the property cannot change the period of limitation, by interposing a claim, litigating the right of property in that case, and treating his damages as not sustained until the claim case has terminated in his favor.
3. This action was barred on the face of the declaration, the declaration being filed on the 21th of October, 1813, and alleging that the property (personalty) was seized on the 29th of January, 1868, by the defendant’s procurement, that the plaintiff interposed a claim, which remained pending until May term, 1813, and that the plaintiff was damaged in certain sums expended in counsel fees, in the fees of witnesses, in the expenses of attending court, and for the loss of time in his attendance, from the filing of the claim until it was disposed of. If these damages were sufficiently proximate to be recoverable, the reasonable and probable amount of the same might have been anticipated without waiting for the claim case to be brought to a conclusion before commencing an action for the trespass. But the claim was a suit commenced by the claimant, (55 Ga. 399,) and that circumstance would seem to embarrass greatly the theory on which the present action is founded. There is a provision of law for assessing damages against the claimant (Oode, §3138,) but none for awarding them in his favor.
Judgment affirmed.